Case: 2:19-cv-00459-GCS-MRM Doc #: 30 Filed: 03/30/20 Page: 1 of 2 PAGEID #: 1816

   

fAG:240°(Rev, 07/16) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

MAK 7 cued _ UNITED STATES DISTRICT COURT

for the

 

Velivis bck

Plaintiff/Petitioner

Davia \/, Gray

Defendant/Respondent

 

Civil ActionNo. “LO™ 325%

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

{ am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that | am entitled to the relief requested,

In support of this application, | answer the following questions under penalty of perjury:

1, If incarcerated. | am being held at: ‘Ross Comet ional Tn stick sho :
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where 1 was
incarcerated during the last six months.

 

2. Ifnot incarcerated. If | am employed, my employer’s name and address are:

My gross pay or wages are: $ N29 ronth , and my take-home pay or wages are: $ 2 amonth

per
(specify pay period) ENERT wweell of the tenth oF the pod.

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes Kio.
(b} Rent payments, interest, or dividends | Yes 9
(c) Pension, annuity, or life insurance payments O Yes Ko
(d) Disability, or worker’s compensation payments 0 Yes eIKo
(e) Gifts, or inheritances O Yes Ric
(f) Any ofher sources O Yes Alo

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.

The caticn oF fré here at Ross will net ANE VTC peas

t ING ? Lh = 1 5) ? iad ¢€

 

 

 

 
Case: 2:19-cv-00459-GCS-MRM Doc #: 30 Filed: 03/30/20 Page: 2 of 2 PAGEID #: 1817

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4, Amount of money that I have in cash or in a checking or savings account: $ ©

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that | own, including any item of value held in someone else’s name (describe the property and its approximate

value):
(Uo ne

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

(We pey Al pyrcalh for cleclarc becmose we have
electronics. Alse pag Bs in chi lel sep pore

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship

with each person, and how much I contribute to their support: ” pa chi \ ef 65 + Aes ld
“ | . + 1 2) por Sf A i?)
that tok My gon. Whe cid 2 OMWER WA epry ob AYE. TU have bee
4 u

in ise KO TAA. -
per a6 4H Yon AQ HEARS, A +areyy ove hh AnY) OVE Pacdn +c explain + lis

Vhe Ghd seavices rw Shey Aidt cane te lisley

8. Any debts or financial obligations (deseribe the amounts awed and to whom they are payable):

brn week

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Date) 3B~ 17-2020 () olrase Le Poction

Applicant's signature

“Deletes Q dbeckbon

Printed name

 

 

 

 
